DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermal switch and the pressure switch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 4, claim 4 depends on claim 1 which in the first line following comprising of: states, “a carrying case having a housing.”  Claim 4 then states that the device is standalone without a carrying case and a housing.  It’s unclear if applicant is saying that the device can be removed from the carrying case and housing or if applicant is trying to claim a second embodiment of the apparatus which is a standalone version of the apparatus.  For examination purposes examiner assumes the later.  Therefore examiner will treat claim 4 as a second independent claim which is identical to claim 1 however without the limitation of the carrying case having a housing.
	With respect to claim 13, the claim states that the apparatus has an auto on mode that further comprises sub-modes such as but not limited to and a list of modes.  It’s unclear if the auto on mode must have all of these modes.  The terms “such as but not limited to” renders the claim indefinite as it’s unclear exactly what modes the device must have.  For examination purposes examiner will assume as long as a prior art apparatus has at least one of those modes it reads on the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2006/0272732 to Lighter in view of   U.S. Patent #5,051,068 to Wong.
In re claim 1, Lighter discloses a tire inflating device to inflate, maintain, and monitor the condition of a vehicle tires comprising:
A control head comprising:
A program control module (processor (28)) configured to control the operations of the tire inflating device and allow programing of the tire inflating device; [0020], [0024], and [0028]
An auto level manifold (manifold (24)) configured to allow connection of all the tires of the vehicle together in parallel to bring them to the same psi; (para [0027] discusses the equalization);

An air release valve (relief valve (43)) configured to evenly decrease the tire air pressure by releasing undesired air pressure;
The apparatus disclosed by Lighter utilizes the relief valve as a means to prevent the tires from being overinflated as well; (allowing excess pressure to be vented) [0029]
	A plurality of buttons and switches (input device (45)) configured to select the modes adjust the psi and manipulate the operation of the device; and a display unit (display (44));
	An air compressor (while the figures show a gas tank, claim 4 states the gas source is a gas generator which examiner asserts necessarily requires a compressor of some form to intake air and separate the nitrogen) coupled with the control head assembly and configured to provide a gas for tire inflation;
	A hose assembly (supply hoses (33)) configured to detachably connect the plurality of output modules of the control head assembly to the tires of the vehicle to inflate said tires;
	A plurality of power adapters (AC plug, connectors to connect to battery terminals [0020]); configured to connect the device with a power source (electrical main or battery);
	Wherein the tire inflating device comprises different modes of operation (examiner asserts these modes are covered by paragraphs [0020], [0024] and [0028]
	Light however fails to disclose a carrying case having a housing which the components are contained in, a pressure release valve (which is separate from the air release valve) and specifically disclose the modes of operation.		With respect to the separate pressure release valve, examiner asserts it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a separate pressure release valve to prevent tire overpressure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis co., 193 USPQ 8.

	With respect to the carrying case having a housing, Wong teaches it’s known to provide a similar more portable apparatus intended to be left in a trunk of a user’s car [column 1, lines 4-16], where the apparatus is housed within a casing which comprises a housing (case (14)).  One skilled in the art would recognize such housing allows for storage and protection of the inflation apparatus.
	Therefore one skilled in the art at the time the invention was made would have found it obvious to modify the apparatus disclosed by Lighter in a smaller more portable form factor that is contained within a casing comprising a housing as taught by Wong as such modification would allow the portable apparatus to be stored and protected.
	With respect to the modes of operation and auto off feature, examiner asserts that these particular limitations do not structurally define the apparatus.  They are only means which the processor of the device is programed for operation.  The Lighter reference discloses a processor which includes programing, accordingly one skilled in the art would recognize that the processor of Lighter is capable of being programmed to have the different modes of operation and therefore structurally Lighter reads on the claimed apparatus.


	In re claim 2, Lighter in view of Wong disclose the apparatus as described above including the carrying case further comprises a lid (lid (18) attached to the housing via a hinge (strip (34)), a plurality of 
	Lighter in view of Wong fails to specifically disclose a handle being configured over the lid for easy transport of the tire inflating device. 
	However examiner takes official notice that providing a casing with a handle configured over the lid is a conventional or well-known feature for allowing a user to grip and easily transport said casing and whatever is stored within the casing.  Therefore it would have been obvious to a person having ordinary skill in the art to attach a handle to the lid of the casing disclosed by Wong in the apparatus disclosed by Lighter in view of Wong as such modification would allow for a user a means to grip and carry said apparatus.
	For clarity examiner notes that a casing with a lid and a handle attached over the lid is an extremely well known concept.  For example this type of handle attachment has conventionally been used for casing such as tool boxes.   Examiner is including an image of a 50s or 60s (examiner is uncertain of the year) Craftsman tool box to display the well-known conventional nature of such handle attachment.

    PNG
    media_image1.png
    489
    708
    media_image1.png
    Greyscale

	Examiner notes this means of handle attachment can be seen through many casing apparatuses such as banker boxes, tackle boxes, lunch boxes, etc.  Therefore examiner asserts such handle attachment is extremely well known and conventional.

In re claim 3, Lighter in view of Wong disclose the apparatus as described above including the casing apparatus including a plurality of compartments  (See figure 2)  designed to keep the components of the apparatus stored and organized within the casing.

In re claim 6, Lighter in view of Wong disclose the apparatus as described above wherein power is received from either Ac using a wall outlet or DC using clamps onto a battery. [0020]


Lighter discloses many of the claimed modes being performed by the apparatus where the device monitors the tires functions until a desired Psi and concentration is reached.  Lighter discloses the apparatus allowing the inflation of different psi per the requirements of the tire, vehicle, or user specification ([0028], User inputs the information about the tire being filled and the apparatus fills the tire to the appropriate level based on the specifications defined in a database).  Therefore examiner asserts the processor of the Lighter apparatus is capable of being programmed to the modes of the instant apparatus, therefore the modes do not structurally differentiate the instant apparatus from the apparatus disclosed by Lighter in view of Wong. [0028]-[0035]

Claim  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2006/0272732 to Lighter.
In re claim 4, Lighter discloses a tire inflating device to inflate, maintain, and monitor the condition of a vehicle tires comprising:
A control head comprising:
A program control module (processor (28)) configured to control the operations of the tire inflating device and allow programing of the tire inflating device; [0020], [0024], and [0028]
An auto level manifold (manifold (24)) configured to allow connection of all the tires of the vehicle together in parallel to bring them to the same psi; (para [0027] discusses the equalization);
A plurality of output modules (outlets (26)) configured within the auto level manifold to provide pressurized air for tire inflation;

The apparatus disclosed by Lighter utilizes the relief valve as a means to prevent the tires from being overinflated as well; (allowing excess pressure to be vented) [0029]
	A plurality of buttons and switches (input device (45)) configured to select the modes adjust the psi, manipulate the operation of the device and a display unit (display (44));
	An air compressor (while the figures show a gas tank, claim 4 states the gas source is a gas generator which examiner asserts necessarily requires a compressor of some form to intake air and separate the nitrogen) coupled with the control head assembly and configured to provide a gas for tire inflation;
	A hose assembly (supply hoses (33)) configured to detachably connect the plurality of output modules of the control head assembly to the tires of the vehicle to inflate said tires;
	A plurality of power adapters (AC plug, connectors to connect to battery terminals [0020]) configured to connect the device with a power source (electrical main or battery);
	Wherein the tire inflating device comprises different modes of operation (examiner asserts these modes are covered by paragraphs [0020], [0024] and [0028]
	Light however fails to disclose a carrying case having a housing which the components are contained in, a pressure release valve (which is separate from the air release valve) and specifically disclose the modes of operation.		With respect to the separate pressure release valve, examiner asserts it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a separate pressure release valve to prevent tire overpressure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis co., 193 USPQ 8.
	In the instant case applicant has not disclosed any criticality for the claimed limitation that would not be provided by a single valve that is capable of being used to deflate the tires and depressurize the 
	With respect to the modes of operation and auto off feature, examiner asserts that these particular limitations do not structurally define the apparatus.  They are only means which the processor of the device is programed for operation.  The Lighter reference discloses a processor which includes programing, accordingly one skilled in the art would recognize that the processor of Lighter is capable of being programmed to have the different modes of operation and therefore structurally Lighter reads on the claimed apparatus.

Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2006/0272732 to Lighter in view of   U.S. Patent #5,051,068 to Wong as applied to claim 1 above, and further in view of U.S. Patent #3,943,329 to Hlavac and U.S. U.S. Patent #3,626,970 to Jones.
Lighter in view of Wong disclose the apparatus as described above including the air compressor (again part of the gas generation apparatus) including a motor and a pump (inherently a motor is required to turn a pump to supply the gas to the generator) but fails to specifically disclose a thermal switch and a pressure switch.
Hlavac however teaches that thermal switch (33) being used to open the circuit in the event of overheating such that the switch opens and shuts off the apparatus in the event of overheating.
Jones teaches in an air compression system the use of a pressure switch (air pressure switch (26)) which opens the circuit and shuts off the apparatus in the event of over pressurizing.
Therefore examiner asserts it would be obvious to add the thermals witch taught by Hlavac and the pressure switch taught by Jones to the apparatus disclosed by Lighter in view of Wong as such 
Specifically in re claim 7, examiner notes the switches are safety equipment that protect against damage and cause an electrical breakage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #3,3354,766 to Winger, U.S. Patent #4,875,509 to Da Silva, U.S. Patent #5,070,917 to Ferrris et al., U.S. Patent #5,307,846 to Heinemann, U.S. Design Patent DES 361,950 to Mascio, U.S. Patent #6,705,360 to Bonzer, U.S. Patent #7,137,417 to Kroll et al., U.S. PG-Pub 2009/0193937 to Steele et al., U.S. PG-Pub 2010/0101375 to Yoshida et al., and U.S. Pg-Pub 2013/0087224 to Galasso disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649